        Case 20-16567        Doc 70-2   Filed 11/16/20 Entered 11/16/20 12:03:46               Desc Exhibit
                                               2 Page 1 of 1

Morse, Kevin H.

From:                             Price, Kiefer <KPrice@hilcoglobal.com>
Sent:                             Monday, October 12, 2020 4:33 PM
To:                               showard@silvercapitalgroupllc.com
Subject:                          RE: BHF Portfolio C


City Contact,

Greg Janes,
   - Greg Janes Greg.Janes@cityofchicago.org




From: Price, Kiefer
Sent: Monday, October 12, 2020 4:13 PM
To: showard@silvercapitalgroupllc.com
Subject: BHF Portfolio C

Sterling,

Please use the following to access the data room. Please let me know if you have any issues.

https://clarkhill.box.com/s/lutpniogd4e8ad2aq4275ao1rsrc257g

Best,

Kiefer Price
Analyst


5 Revere Drive - Suite 410
Northbrook, IL 60062
(d) 847.504.3221
(m) 330.221.4528
KPrice@hilcoglobal.com
www.hilcorealestate.com




                                                         1
